Citation Nr: 1538157	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-31 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for chronic obstructive pulmonary disease, from May 29, 2007 to March 1, 2015.

2.  Entitlement to restoration of service connection for chronic obstructive pulmonary disease, to include whether severance of service connection, effective March 1, 2015, was proper.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).


REMAND

In a December 2014 rating decision, the RO severed service connection for the Veteran's chronic obstructive pulmonary disease (COPD), effective March 1, 2015.  Subsequently, at the May 2015 hearing before the Board, the Veteran's representative indicated that action would be taken regarding the RO's December 2014 rating decision.  Thereafter, the Veteran's representative requested a sixty-day extension of time to submit private medical evidence to help the Veteran reestablish entitlement to service connection for COPD beginning March 1, 2015.  The Veteran's representative also noted that this evidence "would be very critical for this case regarding the increase or this other case [regarding] the reason why his COPD was severed." 

In May 2015, the Veteran submitted a private medical opinion from W. F., R.N., a nurse practitioner at the Medical Practice Clinic who treated the Veteran's COPD.  In the medical opinion, W. F. stated that the Veteran had been diagnosed with COPD, which was "as likely as not" related to his asbestos exposure during his military service while serving as a boiler technician.  W. F. also noted that the Veteran was currently receiving treatment with multiple therapies for COPD in order to preserve lung function.

Under these circumstances, the Board finds that the representative's statements, along with the medical evidence submitted, constitute the Veteran's notice of disagreement with the RO's December 2014 rating decision.  As the RO has not yet issued a statement of the case addressing whether the Veteran is entitled to restoration of service connection for COPD, to include whether the RO's actions to sever service connection, effective March 1, 2015, were proper, the Board must remand this matter for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, because the RO's determination regarding this matter may impact the disability evaluation(s) assigned to the Veteran's COPD during the appeal period, the issue of entitlement to an initial compensable evaluation for COPD, from May 29, 2007 to March 1, 2015, must be remanded along with the issue of entitlement to restoration of service connection for COPD, to include whether severance of service connection, effective March 1, 2015, was proper.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).

Accordingly, the case is remanded for the following action:

1.  The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to restoration of service connection for chronic obstructive pulmonary disease, to include whether severance of service connection, effective March 1, 2015, was proper.  See 38 C.F.R. §§ 19.29, 19.30 (2015).  The Veteran and his representative are reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

